Case: 12-20797       Document: 00512309421          Page: 1     Date Filed: 07/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            July 16, 2013

                                     No. 12-20797                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



MAX LUCAS,

                                                   Plaintiff-Appellant
v.

NOYPI, INCORPORATED; PIONEER CONTRACT SERVICES,
INCORPORATED; SUSAN SUSUSCO; ED FRITCHER,

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1940


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Max Lucas appeals the district court’s grant of
summary judgment in favor of Defendants-Appellants, rejecting all claims for
overtime wages. The district court determined that there were no genuine
issues of material fact to dispute the conclusion that, at all relevant times, the



       *
        Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    Case: 12-20797   Document: 00512309421      Page: 2   Date Filed: 07/16/2013



                                 No. 12-20797

employment of Lucas and others similarly situated included work as “loaders”
of vehicles of sufficient size, engaged in interstate commerce, to come within
the exemption of the Motor Carriers Act to the overtime provisions of the Fair
Labor Standards Act, after the court first determined that Defendants-
Appellants had sufficiently raised their exemption defense to avoid Lucas’s
claim that they had waived it.
      Our review of the record on appeal, including the briefs of the parties
and the exhaustive opinion of the district court, satisfies us that the court
correctly rejected waiver, accurately analyzed the summary judgment record
in light of the applicable law, and thus properly dismissed Lucas’s action for
the reasons expressed in the court’s Memorandum Opinion and Order of
October 3, 2012. Consequently, we AFFIRM the judgment of the district court
in all respects.




                                      2